Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
German Millón petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (West Supp.2009) motion. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court dismissed Millon’s motion in an order entered on October 7, 2009, 2009 WL 3258580. Accordingly, because the district court has recently decided Millon’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*803fore the court and argument would not aid the decisional process.

PETITION DENIED.